Filed 9/20/21 P. v. Fenwick CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B304002
                                                           (Super. Ct. No. 18F-10662)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

JASON LAMONT FENWICK,

     Defendant and Appellant.


             Jason Lamont Fenwick appeals from the judgment
after a jury convicted him of assault with the intent to commit a
sex crime (Pen. Code,1 § 220, subd. (a)(1)), oral copulation of an
intoxicated person (§ 288a, subd. (i)), sexual penetration of an
intoxicated person (§ 289, subd. (e)), and invasion of privacy
(§ 647, subd. (j)(2)). The trial court sentenced him to 10 years in
state prison for his crimes. It also ordered him to pay a $7,200
restitution fine (§ 1202.4, subd. (b)).



         1 Unlabeled         statutory references are to the Penal Code.
              Fenwick contends: (1) the judgment should be
reversed due to the erroneous exclusion of evidence, (2) there was
insufficient evidence to support his invasion-of-privacy
conviction, (3) counsel provided ineffective assistance when he
failed to object to the trial court’s erroneous instruction on the
invasion-of-privacy charge, and (4) the court erred when it found
he had the ability to pay the restitution fine. We affirm.
             FACTUAL AND PROCEDURAL HISTORY
                 Fenwick sexually assaults Jane Doe
              Jane Doe was a passenger in a car driven by her
boyfriend. Police stopped the car and cited him for driving under
the influence. Jane was also intoxicated and could not drive. An
officer at the scene ordered her a Lyft to take her home.
              Fenwick, a driver for Lyft, arrived a few minutes
later. He drove Jane Doe home. Jane could not walk on her own,
so Fenwick helped her out of the car and to the back of the house
where the sliding glass door to her bedroom was unlocked. Jane
does not remember entering her bedroom or anything else about
interacting with Fenwick that night.
              Jane Doe awoke the next morning with vomit in her
mouth, feces in her bed, and blood on the wall. Her abdomen and
lower extremities were sore. She felt a burning sensation when
she urinated and “excruciating” pain when she defecated. She
felt that something sexual had occurred the night before.
              Later that day, Jane Doe’s boyfriend reviewed
surveillance video footage from the night before.2 The video
showed Fenwick holding Jane’s arm as the two walked to her
house. Jane entered her bedroom through a sliding glass door,
followed by Fenwick. Fenwick closed the blinds and helped Jane

      2 The   video was played for the jury at trial.


                                   2
remove her shoes. He then started to leave, but Jane grabbed his
hand. She passed out a few minutes later. Fenwick briefly left
the house, returning with a cell phone to photograph Jane. He
then removed her shorts and underwear and performed sexual
acts on her.
             Police interviewed Fenwick about the incident.3 He
initially said that nothing sexual had occurred and that he simply
stayed with Jane Doe until she fell asleep. He also claimed that
he was sick and may have coughed on Jane’s vagina when he
helped her up after she fell off a toilet.
             After police accused him of lying, Fenwick changed
his story and said that Jane Doe was “all over” him. Although he
protested, she undressed, kissed him, forced him to touch her
breasts, and rubbed her vagina in his face. “That’s what she
wanted . . . she wanted me to, you know, stay with her.”
         Jane Doe’s statements to a victim-witness advocate
             Prior to opening statements, the prosecutor disclosed
that Jane Doe had asked a victim-witness advocate whether he
(the prosecutor) was “available.” Jane also told the advocate that
she found the prosecutor “attractive.” Fenwick sought to have
Jane’s statements admitted at trial on the theory that they
contradicted claims she made to the advocate: that she “flinches
when men touch her,” has “no desire for men,” and is “terrified” of
them. He also theorized that Jane was attempting to bolster a
civil suit she had filed against Lyft.
             The trial court concluded that the admission of Jane
Doe’s statements was prohibited by the rape shield law because
they would be used to prove that she consented to Fenwick’s

         3A   recording of the interview was played for the jury at
trial.


                                     3
sexual acts. The evidence was also more prejudicial than
probative.
               Fenwick later reiterated his belief that the rape
shield law did not apply to Jane Doe’s statements because they
did not amount to “past sexual conduct.” He also claimed the
statements were relevant because, “if she’s in a relationship and
. . . comes on to other men,” that is “highly probative” of how she
operates. The trial court disagreed and excluded the evidence.
                            Trial and sentencing
               At trial, Fenwick claimed that the sexual acts he
performed on Jane Doe were consensual and that she was not
inebriated to the degree alleged by the prosecution. He rubbed
his fingers on Jane’s vagina, but said he did not have sexual
intercourse with her because she was too “sleepy.”
               Fenwick admitted that he took photographs of Jane
Doe without her consent. He did not know if she knew that he
was taking them. He showed a picture of Jane’s exposed breasts
to a coworker.
               The trial court instructed the jury that, to find that
Fenwick invaded Jane Doe’s privacy when he took the pictures,
the prosecutor had to prove that: (1) Fenwick “used a . . . camera
. . . to secretly . . . photograph” Jane; (2) “the . . . photograph . . .
was under or through the clothing being worn by [Jane] without
[her] consent or knowledge”; (3) the photograph was “taken with
the intent to arouse, appeal to, or gratify the lust, passions, or
sexual desires of [Fenwick] and invade the privacy of [Jane]”; and
(4) the photograph “was made under circumstances in which
[Jane] had a reasonable expectation of privacy.” The court then
defined “identifiable” and “intimate body part” for jurors. It did




                                    4
not define any other term. Counsel conceded that Fenwick was
guilty of this crime during closing arguments.
             Jurors convicted Fenwick of assault with the intent
to commit a sex crime, oral copulation of an intoxicated person,
sexual penetration of an intoxicated person, and invasion of
privacy. At sentencing, the trial court said that it was going to
impose a $7,200 restitution fine. Fenwick asked the court to
reduce the fine, arguing that he would earn minimal wages in
prison. The court recognized that Fenwick would earn low
wages, but declined to reduce the fine.
                            DISCUSSION
                         Exclusion of evidence
             Fenwick first contends the trial court erred when it
excluded Jane Doe’s statement that she was attracted to the
prosecutor. We disagree.
             In a case involving one or more specified sex offenses,
evidence of an alleged victim’s past sexual conduct is not
admissible to prove consent. (People v. Fontana (2010) 49 Cal.4th
351, 354 (Fontana); see Evid. Code, § 1103, subd. (c)(1).) But
such evidence may be admitted to “attack the credibility of the”
victim if: (1) “its probative value outweighs the danger of undue
prejudice” (see Evid. Code, § 352), and (2) “the defendant . . .
complies with the procedures set forth in Evidence Code section
782.” (Fontana, at p. 354.) We review the trial court’s order
excluding evidence pursuant to these provisions for abuse of
discretion. (People v. Gutierrez (2009) 45 Cal.4th 789, 827.)
             There was no abuse of discretion. Fenwick initially
sought to introduce Jane Doe’s statements about the prosecutor
to contradict claims she made to the victim-witness advocate:
that she “flinches when men touch her,” has no desire for men,




                                 5
and is terrified of them. But the claims Jane made to the victim-
witness advocate were not presented to the jury. Jane’s alleged
interest in the prosecutor was therefore irrelevant. (People v.
Freeman (1994) 8 Cal.4th 450, 491 [evidence relevant only if it
tends to prove or disprove an issue before the jury].)
              Fenwick also sought to introduce Jane Doe’s
statements to show that she had manipulated the prosecutor’s
office to bolster the civil suit she filed against Lyft. But this
theory of admissibility rests on a string of assumptions, the first
of which is that Jane was willing to engage in “sexual conduct” to
gain her desired outcome. (See People v. Franklin (1994) 25
Cal.App.4th 328, 334 (Franklin) [“sexual conduct” includes “any
behavior that reflects the actor’s or speaker’s willingness to
engage in sexual activity”].) As such, it implicates the rape shield
law and the narrow exception set forth in Evidence Code section
782. But as he admits in his opening brief, Fenwick did not
comply with the procedural requirements of that section because
he failed to submit a written motion and offer of proof on the
relevancy of Jane’s statements. (Evid. Code, § 782, subd. (a)(1).)
Additionally, courts construe Evidence Code section 782’s
exception to the rape shield law “‘narrowly’” so that it does not
become a “‘“back door” for admitting otherwise inadmissible
evidence.’ [Citation.]” (Fontana, supra, 49 Cal.4th at pp. 362-
363.) Fenwick’s “‘sketchy and unconfirmed allegations’”
regarding Jane’s manipulation of the prosecutor do not fit within
such a narrow construction. (People v. Mestas (2013) 217
Cal.App.4th 1509, 1518.)
              Finally, Fenwick claimed Jane Doe’s statements were
“highly probative” because they showed that she was willing to
“come[] on to other men” while in a relationship with her




                                 6
boyfriend. This theory of admissibility again implicates the rape
shield law because it goes directly to whether Jane consented to
engaging in sexual acts with Fenwick. (Franklin, supra, 25
Cal.App.4th at p. 334.) Evidence of an alleged victim’s sexual
conduct with a third party is not admissible to prove consent.
(Fontana, supra, 49 Cal.4th at p. 354.) The trial court thus did
not abuse its discretion when it denied Fenwick’s motion to admit
Jane’s statements about the prosecutor. (Id. at p. 370.) Nor did
that denial deprive Fenwick of his constitutional rights. (Ibid.)
                      Sufficiency of the evidence
             Section 647, subdivision (j)(2), prohibits the use of a
“concealed” camera to secretly photograph another person “under
or through” their clothing. (§ 647, subd. (j)(2).) Fenwick contends
there was insufficient evidence that he violated this statute
because: (1) the camera he used to photograph Jane Doe was not
“concealed,” and (2) he did not photograph Jane “under or
through” her clothing. We disagree with both contentions.
             To evaluate Fenwick’s contentions, “‘we review the
entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that
is, evidence that is reasonable, credible, and of solid value—from
which a reasonable trier of fact could find [him] guilty beyond a
reasonable doubt.’” (People v. Avila (2009) 46 Cal.4th 680, 701.)
We draw all reasonable inferences in favor of the verdict, and
presume the existence of every fact the jury could reasonably
deduce from the evidence. (People v. Maciel (2013) 57 Cal.4th
482, 515.) It is immaterial whether we would have drawn the
same inferences (People v. Solomon (2010) 49 Cal.4th 792, 811-
812); our job is not to reweigh the evidence or reevaluate witness
credibility (People v. Jones (1990) 51 Cal.3d 294, 314).




                                 7
             As to Fenwick’s first contention, a camera is
“concealed” if it is hidden from view, if something prevents the
disclosure or recognition of it, or if it is placed or kept out of sight.
(In re R.C. (2019) 39 Cal.App.5th 302, 307-308.) Here, Fenwick
retrieved a cell phone from his car and then used it to take
pictures of Jane while she was unconscious. Fenwick’s act of
waiting until Jane was unconscious to take pictures of her kept
the phone out of Jane’s sight. (See id. at p. 308 [camera
“concealed” where minor did not obtain victim’s permission to use
it and kept it hidden from her sight].) Substantial evidence thus
supports the jury’s determination that Fenwick “concealed” his
cell phone camera. (Id. at p. 309.)
             Substantial evidence also supports the jury’s
determination that Fenwick photographed Jane Doe “under or
through” her clothing. “Under” means “‘in . . . a position below or
beneath something’” (Natural Resources Defense Council, Inc. v.
Perry (N.D.Cal. 2018) 302 F.Supp.3d 1094, 1097) or “‘below or
beneath so as to be covered, protected, or concealed’” (RJT
Investments X v. Commissioner (8th Cir. 2007) 491 F.3d 732, 736,
fn. 6, alterations omitted). Fenwick had photographs on his cell
phone depicting Jane both clothed and with her breasts exposed.
Because Jane’s breasts were at one point covered by clothes and
then uncovered and exposed, Fenwick photographed her “under
or through” her clothing.
                    Ineffective assistance of counsel
             Next, Fenwick contends trial counsel provided
ineffective assistance because he conceded Fenwick’s guilt on the
invasion-of-privacy charge instead of objecting to the trial court’s
erroneous jury instruction. We again disagree.




                                   8
             To succeed on an ineffective assistance of counsel
claim, a defendant must prove, by a preponderance of the
evidence, that counsel’s performance was deficient and resulted
in prejudice. (Strickland v. Washington (1984) 466 U.S. 668, 687,
691-692; People v. Ledesma (1987) 43 Cal.3d 171, 217-218.) As to
the first requirement, we “defer to counsel’s reasonable tactical
decisions” and indulge “a ‘strong presumption that [their] conduct
falls within the wide range of reasonable professional assistance.’
[Citation.]” (People v. Lucas (1995) 12 Cal.4th 415, 436-437.) As
to the second, a defendant establishes prejudice by showing “‘a
probability sufficient to undermine confidence in the outcome.’
[Citations.]” (People v. Cunningham (2001) 25 Cal.4th 926,
1003.)
             Here, the trial court’s instruction on the invasion-of-
privacy charge failed to tell jurors that they had to conclude that
the camera Fenwick used to photograph Jane Doe was
“concealed” in order to convict him. The instruction thus omitted
an essential element of the charged crime. (See In re R.C., supra,
39 Cal.App.5th at pp. 307-308.) But that omission was harmless
beyond a reasonable doubt. (See People v. Flood (1998) 18
Cal.4th 470, 502-503 [instruction that omits element of crime
reviewed under standard set forth in Chapman v. California
(1967) 386 U.S. 18].)
             The video footage shown to jurors depicted Fenwick
waiting until Jane Doe passed out to retrieve his cell phone and
use it to take pictures of her. Fenwick then admitted at trial that
he took pictures of an unconscious Jane. These actions served to
“conceal” the camera Fenwick used. Any error in failing to
instruct jurors on concealment was therefore harmless. Counsel’s
failure to object to the erroneous instruction thus does not




                                 9
undermine confidence in Fenwick’s conviction. His ineffective-
assistance-of-counsel claim fails.
                           Restitution fine
             Finally, Fenwick contends the trial court abused its
discretion when it concluded that he had the ability to pay a
$7,200 restitution fine. (Cf. People v. Nelson (2011) 51 Cal.4th
198, 227 [ability-to-pay determination reviewed for abuse of
discretion].) But the record shows that Fenwick held two jobs
when he sexually assaulted Jane Doe, and had the ability to
afford rent, child support, and car payments. (See, e.g., People v.
Gentry (1994) 28 Cal.App.4th 1374, 1377-1378 [past and future
earnings relevant to determining ability to pay].) Fenwick will
also have the ability to earn wages while in prison. (See, e.g.,
People v. Castellano (2019) 33 Cal.App.5th 485, 490 [potential
earnings in prison relevant to defendant’s ability to pay].)
Fenwick provided no evidence to counter these considerations.
(Ibid. [defendant bears burden of showing inability to pay].) He
thus failed to show that the court below abused its discretion
when it declined to reduce the restitution fine.
                           DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                     TANGEMAN, J.

We concur:



             GILBERT, P. J.          PERREN, J.



                                10
                 Matthew G. Guerrero, Judge

           Superior Court County of San Luis Obispo

                ______________________________

            Matthew Alger, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Paul M. Roadarmel, Jr. and David F.
Glassman, Deputy Attorneys General, for Plaintiff and
Respondent.